Citation Nr: 0725424	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-29 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The veteran had active service from March 1967 to March 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The RO granted service connection for 
diabetes mellitus in its May 2002 Rating Decision with a 20 
percent disability rating, effective May 8, 2001.  

The Board also notes that the veteran submitted additional 
evidence in the form of private medical records since the 
issuance of the June 2004 Statement of the Case.  However, 
the veteran waived regional office consideration of this 
additional evidence in a letter to the RO dated May 2005.  
The representative made a motion that the Board accept this 
evidence pursuant to 38 C.F.R. § 20.1304(b) as the evidence 
is relatively recent.  Good cause having been shown, the 
motion is granted and the evidence is accepted.  



FINDINGS OF FACT

1.  The veteran has Type II diabetes mellitus for which he is 
prescribed insulin, a restricted diet, and regular exercise.

2.  The diabetes mellitus does not require regulation of 
activities.


CONCLUSION OF LAW

The criteria for an increased rating higher than 20 percent 
for diabetes mellitus are not met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.119, Diagnostic Code 7913 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran contends that the RO should have 
increased his service-connected disability rating for 
diabetes mellitus.  In particular, the veteran reports that 
he has to inject himself with insulin approximately four to 
five times per day, and that this course of treatment 
warrants a higher rating.  The veteran was granted service 
connection for diabetes mellitus in a Rating Decision dated 
May 2002.  The RO evaluated the veteran's diabetes mellitus 
as 20 percent disabling, effective May 8, 2001.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule). 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations. 38 U.S.C.A.§ 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

Diabetes mellitus is rated under 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  A 20 percent evaluation is assigned 
for diabetes mellitus requiring insulin and restricted diet, 
or; oral hypoglycemic agent and restricted diet.  A 40 
percent evaluation is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  A 60 percent evaluation is assigned for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent evaluation is assigned for diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

The Board has considered the full history of the veteran's 
disability in this case.  The veteran has submitted both 
private medical records as well as VA treatment records in 
support of his current claim for an increased rating.  The 
first reference for treatment of diabetes mellitus contained 
in the claims file occurs in a private medical record dated 
January 2001.  The purpose of this initial consultation was 
to establish the veteran as a new patient.  The veteran 
acknowledged having a history of "type II diabetes" at that 
time.  One year later, in January 2002, the veteran sought 
private medical treatment for an unrelated back infection.  
Treatment notes from that visit indicate that the veteran was 
taking Amaryl, Actos, and Glucophage to control his diabetes 
mellitus.  The veteran's medical history at that time was 
positive for hypertension, hyperlipidemia, and benign 
prostatic hypertrophy.

The next relevant private medical record is dated March 2002.  
Laboratory bloodwork results indicated that the veteran's 
diabetes mellitus was difficult to manage.  A hand-written 
note on the bottom of the laboratory results from the 
veteran's private physician stated that the veteran's 
"diabetes is out of control.  Meds maxed out.  Needs classes 
at SHH - this has to be diet related."  

The Board observes that the veteran first sought VA care in 
April 2002.  The veteran indicated that he wanted to receive 
his medications through VA and at that time, he stated that 
he felt "fine."  During this initial consultation, the 
examiner discussed the need for a healthy diet as well as the 
need for and benefits of moderate exercise lasting 30 minutes 
per day for at least five days per week.  The veteran 
reported that he exercised by walking three to four times per 
week.

In February 2003, however, a routine follow-up appointment 
with the veteran's private physician found that the veteran 
had elevated blood sugar levels.  The physician noted that 
the veteran was not walking or exercising regularly, nor was 
the veteran "watching [his] diet as closely as he should."  
The physician also discussed the use of insulin in the event 
that the veteran's blood sugar levels remained elevated.  
Approximately one month later, in March 2003, the private 
physician prescribed insulin to the veteran to manage the 
diabetes mellitus.

Private medical records also reflect that the veteran had 
abnormal laboratory bloodwork in March 2004.  The veteran 
admitted at that time that he was not exercising, but that he 
was willing to try to make time to do so.  In June 2004, the 
veteran started on the South Beach Modified Diet.

The Board notes that the veteran was afforded a Compensation 
and Pension Examination (C&P) in conjunction with this 
current claim.  The examiner reported that although the 
veteran has been a diabetic since 1989, he has had no 
hospitalizations for diabetes.  The examiner also noted that 
the veteran was following a low carbohydrate diet, and found 
that the veteran had hypoglycemic reactions approximately 
every other day.  The examiner acknowledged the veteran's use 
of insulin to control his diabetes mellitus, but concluded 
that he had no known heart disease or hypertension, no 
peripheral vascular disease, and no neurological complaints 
or symptoms.  An objective physical examination was 
unremarkable.  It was also noted that there were no 
restrictions on the veteran's activities due to diabetes 
mellitus.

The examiner observed that the veteran had been diagnosed 
recently with diabetic retinopathy, but this observation was 
later proven false in a subsequent VA optometry examination 
dated June 2004, which noted no diabetic eye disease in 
either eye.     

The Board also notes that the veteran has submitted 
additional evidence in support of his claim in the form of 
private medical records and VA treatment notes.  These 
records, however, are unrelated to the veteran's increased 
rating claim for diabetes mellitus.  The Board acknowledges 
that the veteran has submitted various laboratory bloodwork 
results regarding his diabetic testing, but this information 
does not assist in determining whether the veteran is 
entitled to an increased rating for diabetes mellitus.  

Likewise, other medical records submitted relate to the 
veteran's unsuccessful efforts to obtain service connection 
for a "mini-stroke of the left eye" as well as for 
hypertension.  The veteran also submitted private medical 
records which show treatment for a shoulder injury, insomnia, 
erectile dysfunction, and depression.

An examination of the claims file suggests that no evidence 
exists to warrant an increased rating in this case.  While 
the evidence of record demonstrates that the veteran uses 
insulin and has a restricted diet to control his diabetes 
mellitus, there is no suggestion that the veteran has to 
regulate his activities because of his disease.  Rather, 
private medical records indicate that the veteran is 
encouraged to become more active and exercise more regularly 
in order to better control his diabetes mellitus.  A private 
medical record dated February 2005 notes that the veteran 
started working out, found that his stress level was reduced, 
and that his depressed mood was gone as a result of this 
activity.  As the veteran is not required to regulate his 
activities due to diabetes mellitus, he is not entitled to a 
40 percent or higher evaluation.

Furthermore, the veteran's claims file is negative for any 
episodes of ketoacidosis or hospitalization.  A review of 
private medical records and VA treatment notes show that the 
veteran does not visit his diabetic care provider at least 
two times per month, nor does he have any complications which 
would or would not be compensable if evaluated separately.  
Similarly, the veteran does not report any progressive weight 
and strength loss due to diabetes mellitus.  Thus, the 
veteran is not entitled to either a 60 percent or 100 percent 
evaluation.

The Board finds that the preponderance of the evidence is 
against an increased rating higher than 20 percent for 
diabetes mellitus.  The Board also notes that the 
representative requested consideration of a staged rating in 
this case.  In cases involving the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disorder, separate ratings may be 
assigned (at the time of the initial rating) for separate 
periods of time based on the facts found.  This practice is 
known as "staged" ratings."  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  Even if the Board were to 
interpret the veteran's March 2003 request  to "reopen my 
claim for an increase in rating of my service connected Type 
II diabetes mellitus," based on his assertion that he was 
now required to inject insulin five times per day, as a 
notice of disagreement with the initial rating, a "staged" 
rating would still not be warranted because the severity of 
the veteran's diabetes mellitus has not significantly varied 
during the relevant time period.  
 
The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
diabetes mellitus that would take the veteran's case outside 
the norm so as to warrant an extraschedular rating.  In fact, 
the veteran indicated in a February 2005 visit to his private 
physician that he had recently started a new job and 
"loves" it.  There was no indication that diabetes mellitus 
resulted in marked interference with that employment or that 
he was hospitalized for diabetes mellitus.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).


Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the veteran and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the veteran's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied. See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  An initial letter from the 
RO dated November 2001 informed the veteran of the type of 
evidence needed to substantiate his claim for service 
connection as well as an explanation of what evidence the 
veteran was to provide to VA in support of his claim and what 
evidence VA would attempt to obtain on his behalf.  This 
letter also contained specific information about claims 
related to exposure to chemical defoliants.  While the letter 
did not explicitly ask that the veteran provide any evidence 
in his possession that pertains to the claim, as per 
§ 3.159(b)(1), he was advised of the types of evidence that 
could substantiate his claim and to ensure that VA receive 
any evidence that would support the claim.  Logically, this 
would include any evidence in his possession.  

The veteran also received additional notice by way of the 
VCAA notification in March 2003 and April 2003.  The March 
2003 letter informed the veteran of the type of evidence 
needed to substantiate his claim as well as an explanation of 
what evidence the veteran was to provide to VA in support of 
his claim for an increased rating and what evidence VA would 
attempt to obtain on his behalf.  The April 2003 letter 
informed the veteran what additional information and evidence 
in the form of personal statements, private medical records, 
VA treatment records, and employment records was needed to 
support his claim for an increased rating.
 
While the RO's April 2003 letter was issued after the Rating 
Decision, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error. See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The Board 
notes that the Court specifically stated in Pelegrini that it 
was not requiring the voiding or nullification of any Agency 
of Original Jurisdiction (AOJ) action or decision, only 
finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice with 
respect to that claim does not nullify the rating action upon 
which this appeal is based and the Board specifically finds 
that the veteran was not prejudiced by the post-AOJ decision 
notice because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate the 
request for a higher rating.  Moreover, the veteran received 
two letters from the RO prior to the Rating Decision which 
contained information about evidence necessary to 
substantiate the veteran's claim.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection and for a 
higher rating, but he was not provided with notice of the 
type of evidence necessary to establish an effective date for 
the disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a higher rating, any questions as to the effective date 
to be assigned are rendered moot.  

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the veteran's contentions and the communications provided 
to the veteran by the VA over the course of this appeal, he 
is found to be reasonably expected to understand from the 
notices provided what was needed.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained, and he was afforded a VA examination.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of the 
evidence is required.


ORDER

An increased rating for diabetes mellitus, rated as 20 
percent disabling from May 8, 2001, is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


